                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Glenn Kevin Hazley,                                   File No. 16-cv-03935 (ECT/ECW)

              Plaintiff,

v.                                                      MEMORANDUM OPINION
                                                            AND ORDER
Tom Roy, Becky Dooley, and
Kristi Cisar,

           Defendants.
________________________________________________________________________

       Plaintiff Glenn Kevin Hazley (“Hazley”) was incarcerated at the Minnesota

Correctional Facility in Moose Lake (“MCF-Moose Lake”) when the Minnesota Court of

Appeals determined that his sentence was unauthorized and remanded his criminal case to

the district court for further proceedings. State v. Hazley, No. A15-1418, 2016 WL 953051,

at *2 (Minn. Ct. App. Mar. 14, 2016). After remand, the district court set bail for Hazley,

and he attempted to access funds in his inmate account to post bail and obtain release

pending further district-court proceedings. Hazley filed this civil case pro se alleging that

three MCF-Moose Lake officials violated 42 U.S.C. § 1983 and committed the state-law

tort of false imprisonment by preventing him from accessing his inmate account, thus

denying him the opportunity to post bail and obtain his release. Defendants sought

dismissal of Hazley’s complaint, and Magistrate Judge Elizabeth Cowan Wright issued a

Report and Recommendation concluding that Defendants’ motion should be granted in part

and denied in part. Defendants object to those portions of the Report and Recommendation
 


concluding that their motion should be denied. Defendants’ objections will be overruled,

and the Report and Recommendation will be accepted.

                                              I

       The facts underlying this dispute are set forth fully in the Report and

Recommendation. ECF No. 73 (“R&R”) at 2–11. In short, Hazley has filed three

complaints to date, and his claims already have survived, at least in substantial part, one

motion to dismiss. See Compl. [ECF No. 1]; Am. Compl. [ECF No. 8]; Third Am. &

Restated Compl. (“Third Am. Compl.”) [ECF No. 49]; Mar. 20, 2018 Order at 14 [ECF

No. 47] (granting Defendants’ motion to dismiss official-capacity claims against Tom Roy

(“Roy”) and Becky Dooley (“Dooley”) and allowing Hazley to amend his complaint to

state individual-capacity claims against Dooley and Kristi Cisar (“Cisar”), but not Roy).

Most recently, after Hazley filed his Third Amended Complaint, Defendants again moved

to dismiss. Mot. [ECF No. 50].

       Hazley’s Third Amended Complaint names Dooley, Cisar, and Roy as defendants,

and he specifically asserts that he is suing them in their individual capacities. Third Am.

Compl. ¶¶ 7–9. Setting aside Hazley’s claims against Roy—which were not properly

included in the Third Amended Complaint, because a prior order in this case had dismissed

official-capacity claims against Roy and declined to permit amendment to add

individual-capacity claims against Roy, see ECF No. 47—Hazley has sued Dooley and

Cisar for the “violation of Plaintiff’s civil rights to Due Process secured by the United

States Constitution or by Federal Law and guaranteed by the Fourteenth Amendment to

the Constitution of the United States to deprive Plaintiff of property, due course of justice,


                                              2
 


and wrongful, prolonged incarceration in violation of 42 U.S.C. § 1983 and for the

violation of Minnesota State Common Law for false imprisonment.” Third Am. Compl. at

1. He alleges that Dooley and Cisar, among other actions, denied him “an opportunity to

post bail from jail due to MCF-Moose Lake’s customs and policies” and “unlawfully

restrained [his] freedom of movement or personal liberty” by “not sending [his] $800 bail

to Hennepin County Criminal Court” and “not granting [his] request to stop payment on

the check and return the funds to his forwarding address.” Id. ¶¶ 50, 73–74, 100–01, 117.

       Defendants moved to dismiss under Federal Rule of Civil Procedure (“Rule”)

12(b)(6). Mot.; Mem. in Supp. at 8 [ECF No. 51]. They argued then, as they do now in

their objections to the Report and Recommendation, that Hazley “fails to allege a

cognizable Section 1983 claim against Defendants Dooley and Cisar in their individual

capacities and both are entitled to qualified immunity.” Mem. in Supp. at 4; see Obj. at 1.

                                             II

       When reviewing a Magistrate Judge’s report and recommendation, “the court shall

make a de novo determination of those portions of the report or specified proposed findings

or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). The court “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” Id.

       In evaluating a motion to dismiss for failure to state a claim under Rule 12(b)(6), a

court must accept as true all of the factual allegations in the complaint and draw all

reasonable inferences in the plaintiff’s favor. Gorog v. Best Buy Co., 760 F.3d 787, 792

(8th Cir. 2014) (citation omitted). Although the factual allegations need not be detailed,


                                             3
 


they must be sufficient to “raise a right to relief above the speculative level.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted). The complaint must “state

a claim to relief that is plausible on its face.” Id. at 570. While factual allegations are

accepted as true, “[c]ourts must not presume the truth of legal conclusions couched as

factual allegations.” Hager v. Ark. Dep’t of Health, 735 F.3d 1009, 1013 (8th Cir. 2013)

(citing Papasan v. Allain, 478 U.S. 265, 286 (1986)).

       Defendants seeking dismissal of § 1983 claims under Rule 12(b)(6) based on the

qualified-immunity doctrine “must show that they are entitled to qualified immunity on the

face of the complaint.” Carter v. Huterson, 831 F.3d 1104, 1107 (8th Cir. 2016) (citation

and internal quotation marks omitted). “Under the doctrine of qualified immunity, a court

must dismiss a complaint against a government official in his [or her] individual capacity

that fails to state a claim for violation of ‘clearly established statutory or constitutional

rights of which a reasonable person would have known.’” Hager, 735 F.3d at 1013

(quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).          In determining whether

defendants have qualified immunity, the Court asks: “(1) whether the facts shown by the

plaintiff make out a violation of a constitutional or statutory right, and (2) whether that

right was clearly established at the time of the defendant’s alleged misconduct.” Brown v.

City of Golden Valley, 574 F.3d 491, 496 (8th Cir. 2009). Courts, in their sound discretion,

may consider the questions in either order, but a § 1983 plaintiff can defeat a claim of

qualified immunity only if the answer to both questions is yes. Pearson v. Callahan,

555 U.S. 223, 236 (2009).




                                             4
 


       In assessing both plausibility and qualified immunity, Hazley’s pro se pleadings are

entitled to liberal construction. Erickson v. Pardus, 551 U.S 89, 94 (2007). Pro se

complaints, “however inartfully pleaded,” are held “to less stringent standards than formal

pleadings drafted by lawyers.” Jackson v. Nixon, 747 F.3d 537, 541 (8th Cir. 2014)

(quoting Erickson, 551 U.S. at 94). “[I]f the essence of an allegation is discernible,” the

district court should “construe the complaint in a way that permits the layperson’s claim to

be considered within the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787

(8th Cir. 2015) (citation and internal quotation marks omitted); see also 28 U.S.C.

§ 1915A(b) (providing in the Prison Litigation Reform Act that “the court shall” review

prisoner complaints to “identify cognizable claims”). However, even under this liberal

standard, a pro se complaint must contain specific facts in support of the claims it advances.

See Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985).

                                             III

                                              A

       Defendants’ first contention is that Magistrate Judge Wright “erred by recognizing

an offender’s constitutional right to access his offender account.” Obj. at 3, 5 (“Plaintiff

does not have a constitutional right to access the funds in his offender account.”). But

Magistrate Judge Wright clearly disavowed this framing of Hazley’s constitutional right:

              While Defendants acknowledge the liberty interest in being
              free from incarceration after a court has ordered an offender’s
              release, they cast the right asserted by Hazley as “a
              constitutional right to access an offender account, in the
              absence of a court order, that could hypothetically permit the
              offender to be released from the custody of a third party.”
              Defendants assert that Hazley’s allegations, “at best, assert that


                                              5
 


              he was wrongfully deprived access to money that could permit
              his release from the Hennepin County Jail.” On the contrary,
              as set forth below, the interest at issue is Hazley’s liberty
              interest in being free from detention after his bail was set.

R&R at 17 (emphasis added) (citations and footnote omitted). Nowhere, expressly or

impliedly, did the Report and Recommendation conclude that Hazley had a constitutional

right to access his offender account. Instead, Magistrate Judge Wright consistently—and

correctly—framed the constitutional right in terms of a liberty interest, not a property

interest. See id. at 17 (“Defendants acknowledge the liberty interest in being free from

incarceration after a court has ordered an offender’s release . . . .”), 20 (“[T]he Court finds

that Hazley has adequately alleged a liberty interest in being free from detention once bail

was set that he did not ultimately receive.”), 29 (describing “[t]he contours of the right

Hazley alleges Defendants violated” as “his liberty interest in being free from detention

once his bail was set”); see also id. at 20, 27, 30 (referring to Hazley’s “right to bail”).  

       Defendants later concede that Magistrate Judge Wright “appropriately recognized a

‘protected liberty interest in being free from wrongful, prolonged incarceration’ under the

Fourteenth Amendment,” but they argue that this, too, was erroneous because Hazley “does

not allege he was wrongfully incarcerated.” Obj. at 4 (quoting Davis v. Hall, 375 F.3d 703,

712 (8th Cir. 2004)). In other words, Defendants suggest that to the extent Magistrate

Judge Wright recognized a liberty interest, this was a mischaracterization of the nature of

Hazley’s claims because Hazley supposedly alleges a property interest, not a liberty

interest. See id. (“Plaintiff is not asserting a constitutional right to post bail that was

unreasonably inhibited by Defendants, but rather that Defendants inhibited his right to



                                               6
 


access funds that could be used to post bail.”). This objection is readily overruled based

on the liberal construction afforded to prisoner pleadings. See Erickson, 551 U.S. at 94.

Hazley’s Third Amended Complaint identifies the Fourteenth Amendment as part of the

basis for his claims for “wrongful, prolonged incarceration.” Third Am. Compl. at 1.

Hazley repeatedly alleges that he “was denied an opportunity to bail out,” id. ¶¶ 49, 98,

and that MCF-Moose Lake’s customs and policies “denied [him] an opportunity to post

bail from jail,” id. ¶¶ 50, 100–01. He goes on to allege that Dooley and Cisar “unlawfully

restrained [his] . . . personal liberty” by not sending the $800 bail to Hennepin County, not

granting his request to stop payment on the check, not allowing his lawyer to authorize the

stop payment, and not sending the money to his forwarding address. See id. ¶¶ 70, 73–74,

106, 112, 117 (emphasis added). This language clearly invokes a liberty interest in being

able to post bail and be free on bail; nothing in Hazley’s complaint suggests that he

exclusively relies on a property right to access his offender account. His plea all along has

been “give me my freedom,” not “give me my money”—or, at the very least, “give me my

money so I can get my freedom.”           See id. at 1 (claiming “wrongful, prolonged

incarceration,” not wrongful deprivation of property).  

                                             B

       Defendants’ second objection is that “the Magistrate Judge erred in finding this right

is sufficiently clearly established to put Defendants Dooley and Cisar on notice such that

they were ‘transgressing a constitutional bright line.’” Obj. at 5 (quoting Davis, 375 F.3d

at 712). In particular, Defendants take issue with the “high level of generality” at which

the Report and Recommendation defines the clearly established constitutional right. Id. at


                                             7
 


5 (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011)); see id. at 6 (“[T]he general

proposition that it is a violation of the Fourteenth Amendment to prevent a pretrial detainee

from exercising a constitutional right to post bail is of little help in determining whether

denying Plaintiff’s access to funds in his offender account violated his Fourteenth

Amendment rights while in the custody of a third party.”).

       “[T]he right allegedly violated must be defined at the appropriate level of specificity

before a court can determine whether it was clearly established.” Craighead v. Lee,

399 F.3d 954, 962 (8th Cir. 2005). Defendants are correct that “[t]he Supreme Court has

warned that [courts] must not ‘define clearly established law at a high level of generality.’”

Rokusek v. Jansen, 899 F.3d 544, 547–48 (8th Cir. 2018) (quoting al-Kidd, 563 U.S. at

741–42). But the Supreme Court has also explained that “a general constitutional rule

already identified in the decisional law may apply with obvious clarity to the specific

conduct in question, even though the very action in question has not previously been held

unlawful.” Hope v. Pelzer, 536 U.S. 730, 741 (2002) (citation, internal quotation marks,

and alteration omitted); see White v. Pauly, 137 S. Ct. 548, 552 (2017) (“Of course, general

statements of the law are not inherently incapable of giving fair and clear warning to

officers.” (citation and internal quotation marks omitted)). “Indeed, ‘officials can still be

on notice that their conduct violates established law even in novel factual circumstances.’”

White v. Smith, 696 F.3d 740, 758 (8th Cir. 2012) (quoting Hope, 536 U.S. at 741).

Magistrate Judge Wright defined the constitutional right at the appropriate level of

specificity when she framed the right as not just a general “liberty interest in being free




                                              8
 


from wrongful, prolonged incarceration,” Davis, 375 F.3d at 712, but more specifically as

“Hazley’s liberty interest in being free from detention after his bail was set,” R&R at 17.

       Moreover, Fourteenth Amendment cases like this one are “not . . . like many Fourth

Amendment cases, where the specificity of the rule is especially important because officers

will often find it difficult to know how the Constitution applies in the precise situation

encountered.” Dean v. Searcey, 893 F.3d 504, 519 (8th Cir. 2019) (citation and internal

quotation marks omitted), cert. denied, 2019 WL 1005858 (Mar. 4, 2019); see also District

of Columbia v. Wesby, 138 S. Ct. 577, 590 (2018) (“We have stressed that the specificity

of the rule is especially important in the Fourth Amendment context.” (citation and internal

quotation marks omitted)). Fourteenth Amendment due-process rights are generally less

context-dependent than, say, Fourth Amendment claims for excessive force. Cf. Hanson

v. Best, 915 F.3d 543, 548 (8th Cir. 2019) (framing the alleged constitutional right at issue

as the “right against the use of prone restraints for a suspect that has been resisting,” not

the more general right to be free from excessive force); Brosseau v. Haugen, 543 U.S. 194,

198, 200 (2004) (finding the “general proposition that use of force is contrary to the Fourth

Amendment if it is excessive under objective standards of reasonableness” inadequate to

determine whether an officer’s decision “to shoot a disturbed felon, set on avoiding capture

through vehicular flight, when persons in the immediate area are at risk from that flight”

violated a clearly-established right (citations and internal quotation marks omitted)). In

Wilson v. Lawrence County, for example, the Eighth Circuit affirmed the district court’s

denial of qualified immunity and framed the Fourteenth Amendment liberty interest as “the

interest in obtaining fair criminal proceedings before being denied one’s liberty,” not


                                             9
 


further drilling down the level of specificity to a defendant’s right to be free from a reckless

investigation and prosecution. 260 F.3d 946, 956 n.8 (8th Cir. 2001); see also Winslow v.

Smith, 696 F.3d 716, 738–39 (8th Cir. 2012) (concluding that “[p]ursuant to Wilson, a due

process right against a reckless investigation” was clearly established, even though Wilson

did not define the right so precisely or narrowly). As in Wilson, “[i]t almost goes without

saying,” 260 F.3d at 956 n.8, that the liberty interest involved here is the “liberty interest

in being free from detention once bail was set,” R&R at 20.

                                               C

       Once the right has been defined at the appropriate level of specificity, the next

inquiry is whether that right was clearly established. Defendants challenge this component

of qualified immunity, as well. See Obj. at 5–7. “A right is clearly established if its

contours are ‘sufficiently clear that a reasonable official would understand that what he is

doing violates that right. This is not to say that an official action is protected by qualified

immunity unless the very action in question has previously been held unlawful.’” Golden

Valley, 574 F.3d at 499 (quoting Hope, 536 U.S. at 739). A prior controlling authority

presenting “materially or fundamentally similar facts” need not have explicitly affirmed

the existence of a right for the right to be considered clearly established. Brown v. Fortner,

518 F.3d 552, 561 (8th Cir. 2008) (citation and internal quotation marks omitted). “The

relevant, dispositive inquiry . . . is whether it would be clear to a reasonable officer that his

conduct was unlawful in the situation he confronted.” Saucier v. Katz, 533 U.S. 194, 202

(2001) (citation omitted). That inquiry presents a legal question for the court to decide.

Kahle v. Leonard, 477 F.3d 544, 549 (8th Cir. 2007). Accordingly, the Court must


                                               10
 


determine here whether Hazley’s constitutional right to be free on bail, once a court order

set bail and he had the funds available, is “clearly established . . . such that a reasonable

officer would have fair warning that his alleged conduct was unlawful.” Golden Valley,

574 F.3d at 499.

       In concluding that Hazley’s constitutional right was clearly established, Magistrate

Judge Wright properly relied on Campbell v. Johnson, 586 F.3d 835 (11th Cir. 2009),

Dodds v. Richardson, 614 F.3d 1185 (10th Cir. 2010), and Steele v. Cicchi, 855 F.3d 494

(3d Cir. 2017). Defendants argue these cases are distinguishable because the pretrial

detainees were in the custody of the sheriff who unlawfully interfered with the

constitutional right, whereas Hazley was in custody at Hennepin County Jail and Dooley

and Cisar, MCF-Moose Lake officials, “had no authority over the Hennepin County Jail

detaining [Hazley].” See Obj. at 7. To be sure, Defendants’ role in the causal chain was

not to open the gates of freedom and release Hazley. But Defendants’ role was no less

important: to release Hazley’s funds, whether to Hennepin County or Hazley or his lawyer,

so that he could be released on bail. A reasonable official at MCF-Moose Lake would

understand that inhibiting Hazley’s access to his funds would prevent him from being

released on bail (even if it was Hennepin County that would actually release him).

       On a related note, Defendants object to the fact that Campbell and Dodds are “mere

persuasive authority”—i.e., that there is no binding Eighth Circuit case on point. See Obj.

at 6–7 (“[T]he Tenth and Eleventh Circuits [sic] decisions in Campbell and Dodd [sic] did

not establish a clear precedent sufficient to put Defendants Dooley and Cisar on notice that

their alleged conduct was clearly unconstitutional.”). But even absent controlling authority


                                             11
 


from the Eight Circuit or Supreme Court, a denial of qualified immunity may be based on

“a robust consensus of cases of persuasive authority that places the constitutional question

beyond debate.” Hanson, 915 F.3d at 548 (citations and internal quotation marks omitted).

Three circuit courts have found a liberty interest in being free from detention once bail has

been set, and no circuit court has held to the contrary. This rises to the level of “a robust

consensus,” as compared to cases in which “not a single judicial opinion,” let alone several

recent circuit-court decisions, had addressed the constitutional question at issue. al-Kidd,

563 U.S. at 741. To the extent that there is not a large volume of authority on point, the

obviousness of this right—that when an incarcerated individual has a court order entitling

him to release on bail if he can post the requisite funds, he has a liberty interest in being

free—perhaps explains the paucity.

                                             D

       Defendants do not challenge the remainder of the Report and Recommendation. See

generally Obj.      But even if they had invoked the Court’s de novo review,

28 U.S.C. § 636(b)(1), the remaining findings, conclusions, and recommendations were

similarly correct and well-reasoned. Magistrate Judge Wright properly dismissed Hazley’s

reasserted claims against Roy, which contravened Judge Nelson’s Order granting in part

and denying in part Hazley’s motion to amend. See R&R at 13–14. So too with Magistrate

Judge Wright’s conclusions that Hazley adequately alleged deliberate indifference on the




                                             12
 


parts of Dooley and Cisar. See id. at 20–27. Accordingly, the Report and Recommendation

will be accepted in full.1

                                                               ORDER

              Therefore, based upon all of the files, records, and proceedings in the

above-captioned matter, IT IS HEREBY ORDERED that:

              1.             Defendants’ Objections to the Report and Recommendation are

OVERRULED [ECF No. 74];

              2.             The Report and Recommendation [ECF No. 73] is ACCEPTED in full;

              3.             Defendants’ Motion to Dismiss Plaintiff’s Third Amended Complaint [ECF

No. 50] is GRANTED IN PART AND DENIED IN PART as follows:

                             a.             Defendants’ motion as it relates to the claims against Defendant Tom

                                            Roy is GRANTED; and

                             b.             Defendants’ motion as it relates to the claims against Defendants

                                            Becky Dooley and Kristi Cisar is DENIED.

              4.             Plaintiff’s Motion to Proceed in Response to Defendant’s, [sic] Roy’s,

Cisar’s, and Dooley’s Motion to Dismiss [ECF No. 58] is DENIED AS MOOT; and




                                                            
1
        As for Hazley’s false-imprisonment claims against Cisar and Dooley, there is no
need to address whether the Court has continuing supplemental jurisdiction over those
state-law claims because the Court will deny the motion to dismiss the federal § 1983
claims. See R&R at 30 n.7.

                                                                  13
 


       5.     Plaintiff’s Motion to Response [sic] to Defendant’s [sic] Letter Dated

Sept. 21, 2018 [ECF No. 70] is DENIED as Plaintiff’s sur-reply is neither authorized by

the Local Rules of this District nor by the Court’s order.



Dated: March 26, 2019                     s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court




                                             14
